Title: To Thomas Jefferson from James Pleasants, 10 December 1821
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir
Washington—
10th December 1821
I, as surviving commissioner for carrying into effect the decree of the court of Chancery in the case of Jefferson vs Ronald’s heirs, receivd some time since the balance due under that decree. It amounts to something upwards of $100. and will be paid in any manner you shall direct after receiving this letter. It would have been paid over before this but for my expectation of having it in my power to see you at Monticello. Part of my family were in Lynchburg, and on going to that place my self I purposed to have called on you, but was informd in passing through Fluvanna that you were at the Poplar Forest. When I reached Lynchburg, I was informed by mr Radford you had returnd to Albemarle, but would be up again in a few days; you did not return however before I was obliged to go home, and though it was my wish & intention to have visited You before I left home for this place; I found it impracticate to do so. I have it in charge from mr Mason of N. Carolina to present him very particularly to you. With sentiments of profoundest respectI am dear sir yoursJames Pleasants